Case: 21-1632    Document: 23     Page: 1   Filed: 01/20/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                LEONARD D. JOHNSON,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1632
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-6963, Senior Judge Mary J.
 Schoelen.
                ______________________

                Decided: January 20, 2022
                 ______________________

    LEONARD D. JOHNSON, Las Vegas, NV, pro se.

     ROBERT R. KIEPURA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, ROBERT EDWARD
 KIRSCHMAN, JR.; Y. KEN LEE, DEREK SCADDEN, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
Case: 21-1632    Document: 23      Page: 2    Filed: 01/20/2022




 2                                    JOHNSON   v. MCDONOUGH



                   ______________________

  Before LOURIE, CHEN, and CUNNINGHAM, Circuit Judges.
 PER CURIAM.
     Leonard D. Johnson appeals from the decision of the
 United States Court of Appeals for Veterans Claims (“the
 Veterans Court”). Johnson v. Wilkie, No. 19-6963, 2020
 WL 5414588 (Sept. 10, 2020) (“Veterans Court Decision”).
 The Veterans Court affirmed the decision of the Board of
 Veterans’ Appeals (“the Board”), which held that the De-
 partment of Veterans Affairs (“VA”) properly recouped spe-
 cial separation benefits (“SSB”) by withholding disability
 compensation payments, denied entitlement to revision of
 rating decisions on the basis of clear and unmistakable er-
 ror (“CUE”), and denied entitlement to an effective date
 earlier than May 7, 2012, for the grant of service connection
 for bilateral knee sprains. For the reasons provided below,
 we affirm the Veterans Court’s decision with respect to re-
 coupment of SSB and we dismiss Johnson’s appeal with re-
 spect to the other issues.
                        BACKGROUND
      Johnson served on active duty in the U.S. Army from
 April 1985 until March 1993. According to Johnson’s Cer-
 tificate of Release or Discharge from Active Duty
 (DD Form 214), Johnson was honorably discharged as part
 of an “Early Release Program–SSB.” See Appx. 38. Upon
 his discharge, he received an SSB payment of $17,782.92.
 Id.
    On March 11, 1993, the VA regional office in Muskogee,
 Oklahoma (“the Muskogee RO”) received Johnson’s sub-
 mission of a Disabled Veterans Application for Vocational
Case: 21-1632    Document: 23     Page: 3   Filed: 01/20/2022




 JOHNSON   v. MCDONOUGH                                   3



 Rehabilitation (VA Form 28-1900). Appx. 39. 1 In the sec-
 tion of the form entitled “Nature of Disability,” Johnson
 wrote “Bad Knees, Reoccurring Rash.” Id. He also stated
 on the form that he had not previously applied for VA ben-
 efits. Id.
     On March 12, 1993, the Muskogee RO issued a rating
 decision denying vocational rehabilitation benefits.
 Appx. 41. In the narrative section of the decision, VA
 stated that Johnson “is not shown to be entitled to voca-
 tional rehabilitation as his disability does not meet the
 minimal 20 percent evaluation.” Id. It further stated that
 Johnson “would be service connected only for skin rash,”
 which “will be noncompensable in nature only.” Id. As for
 Johnson’s bad knees, VA determined that “[s]ervice connec-
 tion cannot be established for knee pain in the absence of
 x-ray evidence showing degenerative changes or service
 medical records showing any instability.” Id. Johnson did
 not appeal from the March 1993 rating decision.
     Fourteen years later, in June 2007, Johnson filed a
 claim for service connection for problems with his knees,
 headaches, reoccurring kidney stones, foot arthritis, and
 prostate problems. See Veterans Court Decision, 2020 WL
 5414588, at *2. VA issued a rating decision in June 2008
 denying Johnson’s claims. Id. Johnson did not appeal from
 the June 2008 rating decision. Id.
     On May 7, 2012, the RO in Reno, Nevada (“the Reno
 RO”) received Johnson’s submission of a Statement in Sup-
 port of Claim (VA Form 21-4138). Appx. 43. In the docu-
 ment, which Johnson called a “Veteran Claim to Reopen,”
 Johnson alleged CUE in the March 1993 and June 2008
 rating decisions on the basis of VA’s incorrect application



    1   Although the certifications on the form suggest
 that Johnson signed it on March 25, 1993, the VA’s date
 stamp indicates that it was received on March 11, 1993.
Case: 21-1632    Document: 23     Page: 4    Filed: 01/20/2022




 4                                   JOHNSON   v. MCDONOUGH



 of statutory and regulatory provisions. Id. Among other
 allegations, Johnson asserted that VA erred in denying ser-
 vice connection for his persistent rash and knee pain, and
 that he was entitled to presumptive service connection
 based on 38 C.F.R. § 3.303(b). Appx. 43–44.
     On October 8, 2013, the Reno RO issued a rating deci-
 sion regarding Johnson’s May 7, 2012 submission.
 Appx. 49. The Reno RO granted service connection for
 Johnson’s right and left knee sprains, each with a 10% dis-
 ability rating effective May 7, 2012. Appx. 50. The Reno
 RO also notified Johnson that he had been paid SSB in the
 amount of $17,782.92, and that VA was required to with-
 hold his disability compensation until the SSB payment
 was recouped. See Veterans Court Decision, 2020 WL
 5414588, at *2.
     Johnson filed a Notice of Disagreement and appealed
 the October 2013 rating decision to the Board. On Au-
 gust 6, 2019, the Board issued a decision on Johnson’s ap-
 peal. Appx. 16–35. In relevant part, the Board denied
 Johnson’s appeal regarding recoupment of the SSB pay-
 ment on the basis that the withholding of his benefits was
 proper under 10 U.S.C. §§ 1174, 1212 and 38 C.F.R.
 § 3.700. See Appx. 16, 19. The Board also denied entitle-
 ment to revision of the March 1993 and June 2008 rating
 decisions on the basis of CUE, and the Board denied enti-
 tlement to an effective date earlier than May 7, 2012, for
 the grant of service connection for Johnson’s knee sprains.
 Appx. 16.
     Johnson appealed the Board’s decision to the Veterans
 Court. After considering each of Johnson’s arguments, the
 court affirmed the Board’s decision.
     First, regarding the recoupment of SSB, the court con-
 cluded that, “even when liberally construing the pro se ap-
 pellant’s briefs,” Johnson “has failed to meet his burden to
 show how the statute governing recoupment of SSB was
 misapplied to his case.” Veterans Court Decision, 2020 WL
Case: 21-1632    Document: 23     Page: 5    Filed: 01/20/2022




 JOHNSON   v. MCDONOUGH                                    5



 5414588, at *3. The court found that, although Johnson
 asserted that his active duty service precludes VA from
 withholding his disability compensation, beyond that “bare
 assertion” Johnson failed to provide “any reasoning for how
 the statute was misapplied.” Id.
     Next, the Veterans Court turned to Johnson’s allega-
 tions of CUE in the 1993 rating decision. Although the
 court found that the Board erred by not finding that John-
 son had evinced an intent to apply for service-connected
 benefits in his March 1993 application, the court concluded
 that “remand for the Board to rectify its inadequate rea-
 sons or bases regarding the knee and skin claims is inap-
 propriate in this instance.” Id. at *4. The court reasoned
 that “any claim for knee conditions pending and unadjudi-
 cated after the March 1993 RO decision was finally decided
 by the June 2008 RO decision denying a claim for the same
 knee conditions.” Id. at *5. Moreover, the court concluded
 that “even if knee and skin conditions were raised in [John-
 son’s] 1993 vocational rehabilitation application, [Johnson]
 has not met his burden to show that any error on the
 Board’s part was prejudicial.” Id. The court determined
 that Johnson failed to demonstrate that “had the RO adju-
 dicated the [knee and skin] claims [in the 1993 rating deci-
 sion], the outcome would have been manifestly different.”
 Id. (citing Russell v. Principi, 3 Vet. App. 310, 313–14
 (1992)). The court thus concluded based on the Board’s fac-
 tual findings that “even if the [knee and skin] claims had
 been pending, it is not undebatable that service connection
 for skin and knee conditions would have been awarded as
 of the March 1993 decision.” Id. (citations omitted).
     The Veterans Court then turned to Johnson’s allega-
 tions of CUE in the June 2008 rating decision. The court
 noted that Johnson was essentially re-raising the same al-
 legations of CUE that he had previously raised at the
 Board, namely, that VA failed to conduct examinations,
 misapplied regulations relating to a presumption of service
 connection, and failed to consider an in-service hematology
Case: 21-1632     Document: 23      Page: 6     Filed: 01/20/2022




 6                                     JOHNSON   v. MCDONOUGH



 report. Id. at *6. Regarding the allegation that VA failed
 to conduct examinations, the court found that the Board
 had correctly concluded that “a breach of the duty to assist
 cannot constitute CUE.” Id. (citing Cook v. Principi, 318
 F.3d 1334, 1345–47 (Fed. Cir. 2002)). For the other allega-
 tions of error, the Court agreed with the Board’s explana-
 tion that Johnson “d[id] not indicate how the RO failed to
 apply the identified laws,” and that Johnson’s allegations
 were “at best, a disagreement with how the RO weighed
 the evidence,” which cannot constitute CUE. Id.
     The Veterans Court finally turned to Johnson’s claim
 that he was entitled to an earlier effective date than May
 7, 2012, for the grant of service connection for his knee
 sprains. The court began by quoting 38 U.S.C. § 5110(a),
 which provides the general rule for determining effective
 dates. Id. at *7. After noting that the Board’s determina-
 tion of an effective date is a finding of fact, id. (citing Han-
 son v. Brown, 9 Vet. App. 29, 32 (1996)), the court cited the
 Board’s finding that any and all claims for Johnson’s knee
 sprains became final when Johnson failed to appeal the
 June 2008 rating decision. Id. As the court held, “the
 Board correctly concluded that under such circumstances
 the effective date of the award of service connection cannot
 be earlier than the subsequent request to reopen.” Id. (cit-
 ing 38 C.F.R. §§ 3.400(r), 3.400(q)(2); Sears v. Principi, 16
 Vet. App. 244, 247 (2002), aff’d, 349 F.3d 1326 (Fed. Cir.
 2003)). The court thus concluded that the Board did not
 err in its determination that “the correct effective date for
 the award of service connection was the date of the May
 2012 request to reopen the previously denied knee claim.”
 Id. at *7.
    Johnson appealed from the Veterans Court’s affir-
 mance of the Board’s decision.
                          DISCUSSION
    Our jurisdiction to review decisions of the Veterans
 Court is limited. Wanless v. Shinseki, 618 F.3d 1333, 1336
Case: 21-1632     Document: 23      Page: 7     Filed: 01/20/2022




 JOHNSON   v. MCDONOUGH                                        7



 (Fed. Cir. 2010). We have jurisdiction to review and decide
 challenges to the validity of statutes or regulations, or to
 interpretations of statutory and regulatory provisions to
 the extent such provisions are necessary to a decision.
 38 U.S.C. § 7292(c). We lack jurisdiction to review chal-
 lenges to factual determinations or challenges to the appli-
 cation of a law or regulation to the facts of a particular case.
 38 U.S.C. § 7292(d). And, while we liberally construe pro
 se pleadings in favor of a pro se veteran, the veteran is still
 required to establish jurisdiction. See Reynolds v. Army &
 Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988).
      Interpreting Johnson’s briefs liberally, he appears to
 raise a statutory interpretation question with respect to
 VA’s recoupment of SSB payments. As a general rule, VA
 is required by statute and regulation to withhold disability
 compensation until an SSB payment is recouped. See 10
 U.S.C. § 1174(h)(2); 38 C.F.R. § 3.700(a)(5). But Johnson
 focuses on an exception in the statute for situations when
 “the disability which is the basis for that disability compen-
 sation was incurred or aggravated during a later period of
 active duty.” 10 U.S.C. § 1174(h)(2).
     Johnson appears to contend that the exception in
 § 1174(h)(2) could be broad enough to include any situation
 in which a veteran receives SSB and then is later deter-
 mined to have service connection for a disability. But to
 the extent that is Johnson’s argument, his proposed inter-
 pretation of the statute is unequivocally incorrect. The
 statutory language is clear that the exception applies only
 when the disability itself was incurred during a “later pe-
 riod of active duty.” Id. The exception does not apply when
 a veteran’s disability was incurred during the earlier pe-
 riod of active duty (i.e., before receipt of SSB), even if the
 disability was not diagnosed until later.
     The Veterans Court’s interpretation of the statute was
 correct, as was its application of the statute to Johnson’s
 case. Johnson served one period of active duty that ended
Case: 21-1632     Document: 23      Page: 8    Filed: 01/20/2022




 8                                     JOHNSON   v. MCDONOUGH



 in March 1993, at which point he was honorably discharged
 and received an SSB payment of $17,782.92. Johnson did
 not serve a “later period of active duty,” and thus he does
 not fall within any exception to the general rule that VA
 must withhold disability compensation to recoup his SSB
 payment.
     Johnson’s remaining arguments pertain to alleged
 CUE in the rating decisions and the effective date for the
 grant of service connection for his knee sprains. But none
 of his arguments raises a reviewable issue. Most of his ar-
 guments challenge alleged evidentiary contradictions and
 weighing of facts, which are clearly unreviewable.
 38 U.S.C. § 7292(d). To be sure, some of Johnson’s argu-
 ments appear to be legal in nature; for example, Johnson
 challenges the Veterans Court’s decision that the June
 2008 rating decision adjudicated all pending claims and
 thus rendered a remand unnecessary to rectify harmless
 errors in the March 1993 rating decision. But even that
 legal argument challenges the Veterans Court’s applica-
 tion of law (i.e., the law of harmless error) to the facts of
 this specific case, and it thus does not fall within our juris-
 diction to review. Id.
     Finally, it bears noting that Johnson asserts in his brief
 that the Veterans Court decided constitutional issues over
 which we would have jurisdiction under 38 U.S.C. § 7292.
 However, Johnson fails to cite, or even mention, any con-
 stitutional provision that might be implicated by the Vet-
 erans Court’s decision. Therefore, his bare assertion that
 constitutional issues are at stake does not create jurisdic-
 tion in this case. See Helfer v. West, 174 F.3d 1332, 1335
 (Fed. Cir. 1999) (“[Appellant’s] characterization of [a] ques-
 tion as constitutional in nature does not confer upon us ju-
 risdiction that we otherwise lack.”).
                         CONCLUSION
     We have considered Johnson’s remaining arguments
 but we find them unpersuasive. Accordingly, we affirm the
Case: 21-1632      Document: 23     Page: 9   Filed: 01/20/2022




 JOHNSON     v. MCDONOUGH                                   9



 decision of the Veterans Court with respect to the recoup-
 ment of SSB and we dismiss Johnson’s appeal with respect
 to his allegations of CUE and entitlement to an earlier ef-
 fective date.
     AFFIRMED-IN-PART, DISMISSED-IN-PART
                            COSTS
 No costs.